NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11858

                 COMMONWEALTH   vs.   ROBINSON TEJEDA.



      Suffolk.       September 10, 2015. - December 2, 2015.

 Present:   Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                            Hines, JJ.


Homicide. Felony-Murder Rule. Joint Enterprise. Robbery.
     Home Invasion. Practice, Criminal, Required finding,
     Motion for a required finding.



     Indictments found and returned in the Superior Court
Department on April 27, 2012.

     The cases were tried before Janet L. Sanders, J., and a
motion for a required finding of not guilty was heard by her.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Dana Alan Curhan (Robert S. Sinsheimer with him) for the
defendant.
     Vincent J. DeMore, Assistant District Attorney, for the
Commonwealth.


    GANTS, C.J.     The primary issue in this appeal is whether a

defendant who joins with others to commit an armed robbery may
                                                                    2


be found guilty of murder on the theory of felony-murder for the

killing of his accomplice by someone resisting the armed

robbery.   We conclude that he may not.

    Background.    We recite the facts in the light most

favorable to the Commonwealth, reserving certain details for our

analysis of the issues raised on appeal.     On January 14, 2012,

the defendant and two friends, Christopher Pichardo and Stephane

Etienne, met with Frederick Reynoso, who was to sell them one-

half pound of marijuana for $2,200.   Together, they traveled in

a vehicle the defendant had borrowed from his girl friend to a

residence in the Dorchester section of Boston, where the

transaction was to take place.   Pichardo, Etienne, and Reynoso

entered the home through a basement door; the defendant remained

outside in the parked vehicle.   Reynoso's cousin, Jonathan

Santiago, was waiting for them in the basement.     Once inside,

Santiago weighed the marijuana, placed it into eight one-ounce

bags, and handed the bags to Pichardo.     Pichardo told Santiago

that Etienne would pay him for the marijuana.    Etienne dropped

his cellular telephone to distract Santiago, and Pichardo then

pulled out a .40 caliber semiautomatic handgun from his

waistband and told Santiago, "You know what time it is."

Reynoso responded by pulling out his own .32 caliber revolver,

and a gun battle between Pichardo and Reynoso followed in which
                                                                    3


shots were fired from both weapons.   A bullet struck Pichardo on

the right side of his chest.

    Etienne and Pichardo attempted to leave the basement, but

Pichardo collapsed while still inside.   Etienne took Pichardo's

firearm and cellular telephone, as well as the marijuana, and

ran to the defendant's vehicle, which was parked around the

corner.   Etienne and the defendant then returned to the basement

and attempted to carry Pichardo back to the vehicle, but they

were unable to lift his body.   They ran back to the vehicle and

left the scene.   The defendant telephoned 911 from Pichardo's

cellular telephone shortly thereafter to inform the police that

Pichardo had been shot.   Pichardo was taken from the scene by

ambulance and was pronounced dead shortly after arriving at

Boston Medical Center.

    The police executed a search warrant on the Dorchester

residence and recovered a home surveillance system that had

captured a video recording of the exterior of the house, which

showed the arrival of the defendant, Pichardo, Etienne, and

Reynoso, and the aftermath of the shooting.   The police later

also executed a search warrant on the defendant's girl friend's

vehicle and found approximately thirty bags of marijuana in the

trunk.

    A Superior Court jury convicted the defendant of murder in

the second degree on the theory of felony-murder, with armed
                                                                   4


robbery as the underlying felony.1   The jury also convicted the

defendant of the armed robbery of Santiago, in violation of

G. L. c. 265, § 17; home invasion, in violation of G. L. c. 265,

§ 18C; and possession of marijuana with intent to distribute, in

violation of G. L. c. 94C, § 32C (a).2

     The defendant, having earlier moved for a required finding

of not guilty at the close of the evidence, moved after trial

for judgment notwithstanding the verdict on all his convictions.

The judge allowed the motion for a required finding of not

guilty on the felony-murder conviction, but denied the motion as

to the remaining convictions, and later issued a carefully

researched and reasoned memorandum of decision and order

explaining her ruling.   The Commonwealth appealed the judgment

notwithstanding the verdict as to the felony-murder conviction;

the defendant cross-appealed as to the surviving convictions.3



     1
       The indictment alleged murder in the second degree, even
though armed robbery is punishable by life in prison, G. L.
c. 265, § 17, and, as the underlying felony, would support a
conviction of felony-murder in the first degree. The judge
ruled that the Commonwealth's decision to charge the defendant
with murder in the second degree did not preclude armed robbery
as the underlying felony. The defendant does not challenge this
ruling on appeal.
     2
       The defendant was found not guilty of the armed robbery of
Frederick Reynoso, and of carrying a firearm without a license.
     3
       Although the defendant's cross appeal encompasses all
three of the surviving convictions, the defendant does not
challenge in his brief his conviction of possession of marijuana
                                                                     5


We allowed the parties' joint application for direct appellate

review.

    Discussion.    1.   Felony-murder.   Under our common law of

joint venture, a defendant is guilty of armed robbery if he or

she knowingly participated in the commission of the crime with

the required intent, and either was armed himself or herself or

knew that an accomplice was armed.    See Commonwealth v. Benitez,

464 Mass. 686, 689 & n.4 (2013).     See generally Commonwealth v.

Zanetti, 454 Mass. 449, 466-468 (2009).    If, during the course

of that robbery, for instance, an accomplice were to shoot at a

police officer who arrived on the scene but not kill the

officer, the defendant could not be found guilty of the crime of

assault with intent to murder a police officer unless the

defendant knowingly participated with the accomplice in the

shooting with the intent to kill, even if the assault were the

natural and probable consequence of the armed robbery.     See

Commonwealth v. Hanright, 466 Mass. 303, 308-309 (2013), quoting

Commonwealth v. Richards, 363 Mass. 299, 306 (1973) ("We 'firmly

rejected' the argument that a joint venturer should be liable

for 'any crime committed by any of his partners which follows

naturally and probably from the carrying out of the

enterprise'").   However, if that same accomplice had shot and



with intent to distribute.   Therefore, we do not address that
conviction.
                                                                    6


killed the police officer during the course of the robbery, our

common law recognizes an exception to the ordinary rule of joint

venture criminal liability:   the defendant could be found guilty

of the police officer's murder on the theory of felony-murder,

even if the defendant did not knowingly participate in the

shooting or intend to harm the police officer.4   See Hanright,

supra at 308-309; Commonwealth v. Watkins, 375 Mass. 472, 486

(1978), quoting Commonwealth v. Devereaux, 256 Mass. 387, 392

(1926) ("it is no defence for the associates engaged with others

in the commission of a robbery, that they did not intend to take

life in its perpetration, or that they forbade their companions

to kill").

     The felony-murder exception to the ordinary rule of joint

venture liability incorporates two implicit premises.   The first

is constructive malice:   the substitution of "the intent to

commit the underlying felony for the malice aforethought

required for murder."   See Commonwealth v. Gunter, 427 Mass.
4
       Felony-murder liability also extends to accidental deaths
occurring during the course of an underlying felony so long as
the death was a natural and probable consequence of the unlawful
activity. For example, if the police officer in the
hypothetical scenario above were to suffer a fatal heart attack
from the stress of being confronted by armed robbers, the joint
venturers could be found guilty of felony-murder. See
Commonwealth v. Lucien, 440 Mass. 658, 668 (2004) ("If [the
victim] had died of fright while the defendant was robbing him,
the defendant would be responsible for murder"); Commonwealth v.
Evans, 390 Mass. 144, 151-52 (1983) (felony-murder applies where
victim was killed by accidental discharge of gun).
                                                                    7


259, 271 (1998), S.C., 456 Mass. 1017 (2010) and 459 Mass. 480

(2011), quoting Commonwealth v. Matchett, 386 Mass. 492, 502

(1982).   The second is vicarious criminal liability for every

act resulting in death committed by a joint venturer in

furtherance of the joint venture, that is, the act of one is

treated as the act of all.   See Commonwealth v. Lucien, 440
Mass. 658, 668 (2004); Commonwealth v. Lussier, 333 Mass. 83,

93-94 (1955).   These two legal constructions have defined

felony-murder since it was first articulated in English common

law in the Eighteenth Century.   See Rex v. Plummer, 84 Eng. Rep.

1103, 1105 (K.B. 1701) ("if divers persons be engaged in an

unlawful act, and one of them kills another, it shall be murder

in all the rest" provided that "[t]he killing must be in

pursuance of that unlawful act, and not collateral to it"); 4 W.

Blackstone, Commentaries *200 (" if two or more come together to

do an unlawful act against the king's peace, of which the

probable consequence might be bloodshed; . . . and one of them

kills a man; it is murder in them all, because of the unlawful

act, . . . or evil intended beforehand").   See generally Binder,

The Origins of American Felony Murder Rules, 57 Stan. L. Rev.

59, 88-98 (2004).

     In Commonwealth v. Campbell, 7 Allen 541, 543 (1863), the

Commonwealth sought to expand the scope of felony-murder by

claiming that a defendant should be vicariously responsible for
                                                                       8


the act of someone who was not a joint venturer during the

commission of the underlying felony.      In Campbell, the defendant

had participated in a draft riot during the Civil War where a

person was shot and killed, but the evidence was unclear whether

the fatal shot had been fired by one of the rioters "with whom

the prisoner was acting in concert," or by a soldier inside the

armory who was resisting the attack by the rioters.      Id.   The

Commonwealth sought a jury instruction that the defendant may be

found guilty of homicide regardless of who fired the shot.       Id.

We rejected the Commonwealth's argument, declaring, "[n]o person

can be held guilty of homicide unless the act is either actually

or constructively his, and it cannot be his act in either sense

unless committed by his own hand or by some one acting in

concert with him or in furtherance of a common object or

purpose."   Id. at 544.   We explained:

    "The real distinction is between acts which a man does
    either actually or constructively, by himself or his agents
    or confederates, and those which were done by others acting
    not in concert with him or to effect a common object, but
    without his knowledge or assent, either express or implied.
    For the former the law holds him strictly responsible, and
    for all their necessary and natural consequences, which he
    is rightfully deemed to have contemplated and intended.
    For the latter he is not liable, because they are not done
    by himself or by those with whom he is associated, and no
    design to commit them or intent to bring about the results
    which flow from them can be reasonably imputed to him."
                                                                   9


Id. at 546.5

     A century later, this court reaffirmed the principle that

vicarious liability in felony-murder is limited to the acts

resulting in death committed by a joint venturer.   Commonwealth

v. Balliro, 349 Mass. 505, 515 (1965), S.C., 370 Mass. 585

(1976).   In Balliro, the defendants broke and entered a home in

the night with the intent to commit an assault with a dangerous

weapon, but the police were waiting for them inside, and a

gunfight resulted in which a mother and her son were killed.

Id. at 508-510.   Over the defendants' objection, the judge

instructed the jury that, if the defendants "entered and shot

first," the death of the two victims was "imputable to these

defendants and they are guilty of murder."   Id. at 511.   The

judge denied the defendants' request for an instruction that

they could not be found guilty unless it were proved that the


     5
       The principle that a defendant is responsible for the acts
of a joint venturer that are committed in furtherance of the
joint venture has an evidentiary counterpart in our law of
vicarious admissions, which admits in evidence the statements of
a joint venturer that are made during the course of and in
furtherance of the joint venture, and treats them as if they
were statements made or adopted by the defendant. See
Commonwealth v. Bright, 463 Mass. 421, 426 (2012). See
generally Mass. G. Evid. § 801(d)(2)(E) (2015). The
justification for admitting what would otherwise be hearsay is
that each joint venturer is an agent of the others in seeking to
accomplish the goals of the joint venture, see Bright, supra,
and there is a "community of activities and interests" within
the agency relationship that "justifies exposing one coventurer
to the risk of being incriminated by the utterances of another."
Commonwealth v. White, 370 Mass. 703, 712 (1976).
                                                                      10


bullets that caused the deaths of the victims were fired by one

of the defendants, and not by the police.     Id. at 511-512.    We

noted that our Campbell opinion "appear[ed] to have become the

leading case on the subject and has generally been followed in

other jurisdictions."    Id. at 513, citing People v. Washington,

62 Cal. 2d 777 (1965); Butler v. People, 125 Ill. 641 (1888);

Commonwealth v. Moore, 121 Ky. 97 (1905); People v. Wood, 8
N.Y.2d 48 (1960); State v. Oxendine, 187 N.C. 658 (1924).       After

carefully examining the relevant case law, we reaffirmed the

rule in Campbell, "which has been the law of this Commonwealth

for more than one hundred years," and declared that a defendant

cannot be found guilty of felony-murder "for the death of any

person killed by someone resisting the commission of the

felony."   Id. at 515.   We therefore concluded that the judge

erred in his instructions to the jury and in declining to give

the defendants' requested instructions.     Id.

    Now, more than fifty years after our Balliro opinion, the

Commonwealth again asks us to expand the scope of felony-murder

by expanding the scope of vicarious liability to make every

joint venturer criminally responsible for every act that results

in death that is proximately caused by the underlying felony.

Under the Commonwealth's "proximate cause theory," a joint

venturer would be vicariously liable for an act resulting in

death even if it were committed by a person who was resisting
                                                                  11


the underlying felony or attempting to apprehend the persons

committing it, provided that resistance or an attempt to

apprehend would be reasonably foreseeable by a person initiating

the underlying felony, which it always would be.   The

Commonwealth concedes, correctly, that the majority of other

States follow what has become known as the "agency theory" of

felony-murder under which the act causing death must be

committed in furtherance of the joint venture by the defendant

or someone acting in concert with him or her.6   See W.R. LaFave,

Criminal Law § 14.5(d), at 793-794 (5th ed. 2010) (citing cases

and noting that "it is now generally accepted that there is no

felony-murder liability when one of the felons is shot and

killed by the victim, a police officer, or a bystander"

[footnotes omitted]).   The Commonwealth asks that we join the

minority of jurisdictions that impose felony-murder according to

the "proximate cause theory."   See, e.g., State v. Wright, 379
So. 2d 96, 96 (Fla. 1979); People v. Lowery, 178 Ill. 2d 462,

465 (1997); State v. Oimen, 184 Wis. 2d 423, 434-436 (1994).7


     6
       We note that, in contrast to Massachusetts, many States
set out the substantive definition of felony-murder by statute,
requiring, at least in part, a statutory analysis not applicable
in Massachusetts. See, e.g., Comer v. State, 977 A.2d 334, 337-
342 (Del. 2009); People v. Hernandez, 82 N.Y.2d 309, 315-317
(1993); State v. Oimen, 184 Wis. 2d 423, 435, 436 (1994).
     7
       The Commonwealth also notes that, in Santiago v.
Commonwealth, 428 Mass. 39, 43-44 & n.5 (1998) (Santiago II), we
expressed "grave doubt as to the continuing validity of the
                                                                  12


    As noted earlier, the common law of felony-murder is

already an exception to our law of joint venture in that it

deems the intent to commit the underlying felony as a substitute

for the intent generally required for murder, and makes every

joint venturer vicariously liable for the acts of his or her

accomplices that result in death and that are committed in

furtherance of the joint venture.   Indeed, for these reasons the

common law of felony-murder is an exception to two basic

principles of our criminal jurisprudence.   See Hanright, 466
Mass. at 309 ("the felony-murder rule operates according to a

unique set of principles").   First, generally we require proof

of a defendant's intent to commit the crime charged, and do not

conclusively presume such intent from the intent to commit



principle set forth in [Commonwealth v.] Campbell," 7 Allen 541
(1863), that a defendant may not be found guilty of murder
unless the defendant or a joint venturer committed the killing.
In Commonwealth v. Santiago, 425 Mass. 491, 503 (1997), S.C.,
427 Mass. 298 (1998) and 428 Mass. 39, cert. denied, 525 U.S.
1003 (1998) (Santiago I), we held that "where the defendant
chooses to engage in a gun battle with another with the intent
to kill or do grievous bodily harm and a third party is killed,
the defendant may be held liable for the homicide even if it was
the defendant's opponent who fired the fatal shot." In Santiago
I, however, the juvenile was adjudicated delinquent of murder in
the first degree on the theory of deliberate premeditation, not
on the theory of felony-murder. See id. at 502, 505. The court
in Santiago II specifically emphasized that "Santiago I does not
contemplate holding the juvenile liable for his opponent's acts
on a joint venture theory," but rather states that "the juvenile
may be found delinquent for his own act, namely, engaging in the
shootout that caused the victim's death" (emphasis in original).
Santiago II, supra, at 44 n.4. The "grave doubt" expressed by
the Court in Santiago II must be considered in this context.
                                                                   13


another crime.     See, e.g., id. at 308-309 ("The intent to commit

armed robbery, although sufficient to support liability for

felony-murder on a theory of joint venture, is insufficient to

support liability for" additional offenses against other

surviving police officers who attempted to apprehend

accomplice); Richards, 363 Mass. at 302, 307-308 (defendant who

was waiting near getaway car in armed robbery may be found

guilty of assault with intent to murder police officer committed

by accomplice only if defendant had specific intent to kill

police officer).

    Second, generally "[o]ne is punished for his own

blameworthy conduct, not that of others."     Richards, supra at

306, quoting Commonwealth v. Stasiun, 349 Mass. 38, 48 (1965).

Only where a dangerous felony results in death do we adopt a

principle that we otherwise have "firmly rejected" -- that a

person who knowingly participates in one crime as part of a

joint venture is "ipso facto also guilty" of all other crimes

committed by an accomplice in furtherance of the joint venture.

Richards, supra.    See Hanright, 466 Mass. at 307-310, quoting 2

W.R. LaFave, Substantive Criminal Law § 13.3(b), at 362-363 (2d

ed. 2003) ("we remain committed to the view that . . . A's guilt

as an accomplice to one crime should not per se be a basis for

holding A accountable for a related crime merely because the

latter offense was carried out by A's principal").     Contrast
                                                                   14


Pinkerton v. United States, 328 U.S. 640, 646-647 (1946)

(conspirator is criminally responsible for all substantive

offenses committed by coconspirators in furtherance of

conspiracy).

     Adoption of the Commonwealth's proximate cause theory would

essentially cause our law of felony-murder to depart even

further from the second basic principle:    it would extend

vicarious accomplice liability to acts that were not committed

by accomplices, and that were committed not to further the joint

venture but to thwart it.    We need not decide here whether our

common law of felony-murder should continue to be an exception

to our basic principles of criminal jurisprudence, or whether we

should join those who have abolished or redefined felony-

murder.8,9   But we would need persuasive reasons to justify an


     8
       We have criticized the felony-murder rule in the past for
divorcing moral culpability from criminal liability and for the
harsh consequences it imposes for unintended or accidental
killings. Commonwealth v. Matchett, 386 Mass. 492, 503 n.12,
506-507 (1982) (noting that common-law felony-murder rule is of
"questionable origin" and detailing limitations placed on
doctrine by other jurisdictions).
     9
       Great Britain, the nation where the common law of felony-
murder was born, has abolished felony-murder by statute,
providing that "[w]here a person kills another in the course or
furtherance of some other offence, the killing shall not amount
to murder unless done with . . . malice aforethought . . . ."
Homicide Act of 1957, 5 & 6 Eliz. 2, c. 11, § 1. So have Hawaii
and Kentucky. See 7A Hawaii Rev. Stat. § 707-701 commentary;
Ky. Rev. Stat. Ann. § 507.020 1974 commentary. Michigan has
abolished felony-murder under its common law. People v. Aaron,
409 Mich. 672, 727-729 (1980). Other States have not abolished
                                                                  15


expansion of what is already an unusual doctrine.   The reasons

offered by the Commonwealth are not persuasive.

     First, the Commonwealth contends that the proximate cause

theory should be applied to the common law of felony-murder

because it comports with the scope of liability in civil cases

and reflects the causation standard that would apply in a civil

case brought by the decedent against the joint venturers.10   The

purpose of civil liability, however, is to fairly compensate a

plaintiff for injuries caused by the wrongful or negligent



the doctrine but have significantly departed from the
traditional formulation. See, e.g., State v. Doucette, 143 Vt.
573, 582 (1983) (holding that felony-murder requires proof of
malice, but that malice can be inferred "from evidence presented
that the defendant intentionally set in motion a chain of events
likely to cause death or great bodily injury, or acted with
extreme indifference to the value of human life"); Del. Code
Ann. tit. 11, §§ 635, 636 (2007) (requiring defendant to act
with recklessness, for murder in the first degree, or criminal
negligence, for murder in the second degree); N.Y. Penal Law
§§ 125.25(3), 125.27 (McKinney 2009) (setting forth affirmative
defense where joint venturer rather than defendant commits act
causing death). The Model Penal Code also has abandoned the
traditional doctrine of felony-murder, requiring the homicide to
be purposeful, knowing, or reckless in order to constitute
murder, but providing for a rebuttable presumption of
recklessness where the homicide occurred during the commission
of certain felonies. Model Penal Code §§ 1.12(5), 210.2(1)(b)
(1985). See also Matchett, 386 Mass. at 503 n.12.
     10
       We note that causation may also be an issue under the
agency theory of felony-murder. To return to an earlier
hypothetical scenario, if a police officer suffered a heart
attack attributable to the stress of confronting armed robbers
and died after receiving negligent medical care, the question
whether there was a sufficient causal relationship between the
joint venturers' act and the resulting death would arise under
both the agency and proximate cause theories.
                                                                   16


conduct of another.    In light of that purpose, it is reasonable

that, where a person is killed during the course of an armed

robbery by someone seeking to resist it, the burden of loss

should be imposed on those who committed the armed robbery and

thereby set in motion the chain of events that proximately

caused the death.     In contrast, the purpose of criminal

liability is to punish persons found culpable for their wrongful

conduct, and that punishment is most severe when a person is

found guilty of murder.     Given the "fundamentally different

purposes of criminal law and tort law," Commonwealth v. Godin,

374 Mass. 120, 127 (1977), cert. denied, 436 U.S. 917 (1978),

and the extreme penalties and infamy associated with a

conviction of murder, it is not reasonable to expand the scope

of felony-murder to punish a defendant for conduct that neither

the defendant nor an accomplice committed or intended.       See

Campbell v. State, 293 Md. 438, 450-451 (1982) ("Tort law is

primarily concerned with who shall bear the burden of loss,

while criminal law is concerned with the imposition of

punishment"); State v. Canola, 73 N.J. 206, 226 (1977) ("Tort

concepts of foreseeability and proximate cause have shallow

relevance to culpability for murder in the first degree").

    Second, the Commonwealth argues that, "[b]y holding

defendants responsible for deaths caused when they engage in

activities which are 'inherently dangerous to human life,'
                                                                  17


Commonwealth v. Moran, 387 Mass. 644, 651 (1982), we deter

individuals from creating scenarios which may result in death."

We doubt that persons contemplating a dangerous felony would be

significantly deterred by the possibility that, if a person were

to be killed by someone seeking to thwart or apprehend them,

they might be found guilty of felony-murder.   If they thought

that they likely faced the risk of death from someone seeking to

resist or arrest them, that risk would be the more potent

deterrent.   See Washington, 62 Cal. 2d at 781 ("An additional

penalty for a homicide committed by the victim would deter

robbery haphazardly at best").

     Third, the Commonwealth contends that someone should be

found guilty of murder for a violent death and, without the

proximate cause theory of felony-murder, there is the risk that

no one will be punished for the death of a bystander mistakenly

shot by an armed robbery victim or by a police officer, because

the victim and the police officer may have been justified in

their use of force against the robbers.   It is true that, in

these circumstances, it is likely that no one will be found

guilty of murder.11   But that does not mean that the joint


     11
       We acknowledge the possibility that, in circumstances
where a defendant committing an underlying felony engages in
conduct so dangerous that "a reasonably prudent person would
have known that, according to common experience, there was a
plain and strong likelihood that death would follow," the
Commonwealth might obtain a murder conviction based on the third
                                                                    18


venturers will escape punishment.   Armed robbery is a life

felony under Massachusetts law, see G. L. c. 265, § 17, and the

death is likely to be treated as an aggravating factor by a

judge imposing sentence on the armed robbery conviction.

Moreover, a tragic death does not always justify a murder

conviction; the law recognizes that a person is guilty of

manslaughter, not murder, punishable by up to twenty years in

prison rather than a life sentence, where the killing is

committed intentionally under mitigating circumstances or

unintentionally but recklessly.   See G. L. c. 265, § 13.     See

also Model Jury Instructions on Homicide 64-79 (2013).     In

circumstances where a defendant committing an underlying felony

engaged in reckless conduct that "created a high degree of

likelihood that substantial harm will result to another person,"

the Commonwealth might obtain an involuntary manslaughter

conviction.   Id. at 74.

    More than fifty years ago, in Balliro, 349 Mass. at 515, we

were presented with the same question that we are presented with

today:

    "The basic question is whether a felon can be held
    criminally liable for the death of any person killed by
    someone resisting the commission of the felony."




prong of malice.   See Commonwealth v. Woodward, 427 Mass. 659,
669 n.14 (1998).
                                                                    19


For the reasons stated, our answer is the same as it was in

Balliro:    "We hold that he cannot be."   Id.   We therefore affirm

the judge's allowance of a judgment of acquittal notwithstanding

the verdict regarding the conviction of felony-murder in the

second degree.12

     2.     Sufficiency of the evidence of armed robbery and home

invasion.    The defendant also challenges the sufficiency of the

evidence supporting his convictions of armed robbery and home

invasion, claiming that no reasonable jury could find beyond a

reasonable doubt that he knew that Pichardo and Etienne intended

to rob the sellers of the marijuana or that either was armed.

See Commonwealth v. Britt, 465 Mass. 87, 100 (2013) (where

     12
       We recognize that the current model jury instructions
regarding felony-murder promulgated by this court do not provide
adequate guidance to a jury in the circumstances presented in
this case. The trial judge in this case appropriately provided
the jury with, in essence, the current model jury instruction on
felony-murder, which instructs the jury that the Commonwealth
must prove the defendant committed a felony, that the felony was
inherently dangerous or committed with conscious disregard to
human life, and that "the killing occurred during the commission
or attempted commission of the underlying felony . . . [and] in
connection with the felony and at substantially the same time
and place." Model Jury Instructions on Homicide 54-56 (2013).
Such an instruction would allow a jury to convict a defendant
where, as here, a joint venturer is killed during the commission
of a felony by a victim or other person resisting the felony,
and therefore does not accurately state the law of felony-murder
in the Commonwealth where there is an issue whether the victim
was killed by a joint venturer or by a person seeking to resist
or arrest. We shall revise the model jury instructions to
address this issue. Until the revised instructions are
published, we direct judges to depart from the model jury
instruction regarding felony-murder to reflect the law as stated
in this opinion.
                                                                     20


element of offense is that perpetrator is armed, Commonwealth

must prove that defendant knew that at least one joint venturer

was armed); Zanetti, 454 Mass. at 466-467 (2009) (Commonwealth

required to prove that defendant knowingly participated in crime

charged with intent required for that offense).    Rather, the

defendant argues, the evidence was sufficient only to show that

the defendant knew that he was driving Pichardo and Etienne to

purchase marijuana.

    When reviewing the denial of a motion for a required

finding of not guilty, we must determine "whether the evidence

offered by the Commonwealth, together with reasonable inferences

therefrom, when viewed in its light most favorable to the

Commonwealth, was sufficient to persuade a rational jury beyond

a reasonable doubt of the existence of every element of the

crime charged."     Commonwealth v. Lao, 443 Mass. 770, 779 (2005)

S.C., 450 Mass. 215 (2007), and 460 Mass. 12 (2011), quoting

Commonwealth v. Campbell, 378 Mass. 680, 686 (1979), S.C.,

Commonwealth v. Doherty, 411 Mass. 95 (1991), cert. denied, 502
U.S. 1094 (1992).     Here, Alvin Bernardez, who described himself

as Pichardo's "best friend" and "at one point" a friend of the

defendant, testified that the defendant informed Bernardez of

the circumstances surrounding Pichardo's death during a

telephone call initiated by the defendant on the day after the

killing and a subsequent in-person conversation.     Bernardez
                                                                    21


testified that the defendant said that the defendant, Pichardo,

and "another kid named Stephan" went to Dorchester "to catch a

lick," and "it went wrong and [Pichardo] was shot."     Bernardez

explained that "catch a lick" was a slang term for a robbery.

See Commonwealth v. Dyous, 436 Mass. 719, 721, 729 (2002)

(witness allowed to testify that he understood defendant's use

of term "wet them up" to describe desire to kill).     Bernardez

testified that the defendant told him that "[t]hey went to rob

someone for a couple of O's," which Bernardez later explained

meant ounces of "weed."     The defendant told Bernardez that

"Stephan" set up the robbery, Pichardo was the "robber," and the

defendant was the driver.     Further, the defendant, in a

videotaped interview with police, stated that he knew that

Pichardo "ripped people off" to supplement his income from work,

and that he had seen Pichardo with a few guns, although he

denied seeing Pichardo with a gun on the day of the shooting.

    From this evidence, a reasonable jury could infer that the

defendant knew that the plan to purchase marijuana from Reynoso

was, in fact, a ruse to steal the marijuana and that he would be

driving Pichardo and Etienne to and from the robbery.    A

reasonable jury could also infer that the defendant knew that

Pichardo was armed, because he had earlier seen him with guns

and knew that Pichardo's role was to be the "robber" who might

need to use force to overcome any resistance by the drug
                                                                  22


sellers.   This evidence, viewed in the light most favorable to

the prosecution, was sufficient for the jury to conclude beyond

a reasonable doubt that the defendant knowingly participated in

the armed robbery and home invasion with the intent required for

these offenses, and knew that Pichardo would be armed.   See

Commonwealth v. Chay Giang, 402 Mass. 604, 608-610 (1988)

(knowing participation could be inferred from surrounding

circumstances where defendant served as getaway driver).    The

defendant claims that his conversations with Bernardez only

reflected what he knew after the shooting, not what he

understood at the time of the offenses, but a jury reasonably

could have rejected this interpretation based on Bernardez's

description of the conversation, including Bernardez's assertion

that the defendant "knew what the ride was for."

    Conclusion.    The judge's order allowing the defendant's

motion for a required finding of not guilty on the indictment

charging felony-murder in the second degree is affirmed, as is

the judge's order denying the defendant's motion for a required

finding of not guilty on the remaining convictions.

                                    So ordered.